08/29/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 July 26, 2022 Session

             STATE OF TENNESSEE v. CONNER LEWIS BELL

                Appeal from the Criminal Court for Hamilton County
                       No. 307910 Barry A. Steelman, Judge
                     ___________________________________

                           No. E2021-01120-CCA-R3-CD
                       ___________________________________


Defendant, Conner Lewis Bell, was indicted by the Hamilton County Grand Jury for one
count of attempted first degree murder, one count of aggravated assault, and one count of
aggravated robbery. Defendant pleaded guilty to the lesser-included offense of reckless
aggravated assault, and the remaining counts were dismissed. Pursuant to the plea
agreement, Defendant received a sentence of three years as a Range I offender to be
suspended on probation. Defendant requested judicial diversion, which the trial court
denied following a hearing. Based upon the oral arguments, the record, and the parties’
briefs, we affirm the trial court’s denial of diversion.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.

Ann C. Short and Donald A. Bosch, Knoxville, Tennessee, (on appeal); Bryan H. Hoss,
Chattanooga, Tennessee (at diversion hearing), for the appellant, Conner Lewis Bell.

Herbert H. Slatery III, Attorney General and Reporter; Garrett Ward and Kayleigh
Butterfield, Assistant Attorney Generals; Neal Pinkston, District Attorney General; and P.
Andrew Coyle, Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                                          Facts

       At Defendant’s guilty plea submission hearing, the State submitted that on January
8, 2019, Officer Corey Stokes of the Chattanooga Police Department was dispatched to the
scene of a pedestrian having been struck by a vehicle. When Officer Stokes arrived, he
found that Defendant’s wife had been struck by a vehicle and the victim, Jeffrie Chambers,
had been shot multiple times. Officers learned that Defendant and his wife “were having
some car trouble” and Defendant “flagged down the victim” to jumpstart his car. The
victim helped Defendant jumpstart his vehicle, and then Defendant shot the victim twice
in the arm. The victim stated he “was unsure [ ] why” Defendant shot him. The victim
tried to grab the gun from Defendant, and the gun fired again. Defendant then “ran from
the scene in the victim’s vehicle, returned to the scene[,] and actually wrecked into his own
vehicle, which injured his wife and actually led to his wife almost losing her leg, and she
was hospitalized for some period of time.”

        Defendant was interviewed by police and asserted that he acted in self-defense,
stating that he believed that he was being threatened by the victim[.]” The prosecutor told
the trial court, “I do believe that a jury would be swayed by [the defense], which is the
reason for the reduction in sentence.” Defendant affirmed that he understood the charges
against him, that his trial counsel reviewed the plea agreement with him and that he
understood the rights he was waiving by pleading guilty. The trial court accepted
Defendant’s guilty plea to reckless aggravated assault.

       At a hearing on Defendant’s request for judicial diversion, the victim, Jeffrie
Chambers, testified that he was driving home from work between 7:00 and 8:00 p.m. on
January 8, 2019, when Defendant “flagged [him] down and asked [him] for a boost.” Mr.
Chambers testified, “I interact with people every day all day, so I was like, ‘Sure.’” Mr.
Chambers had never met Defendant. They were in a residential area, but Mr. Chambers
did not know that Defendant was parked in front of Defendant’s home. Mr. Chambers
pulled his truck up to Defendant’s car and used jumper cables to jumpstart Defendant’s
car.

        Mr. Chambers stated that Defendant “was a nice guy” and they spoke while
Defendant’s battery was charging, which took less than five minutes. Mr. Chambers
unhooked the cables from the two vehicles and reached up to close the hood on his truck.
He testified, “as soon as I turned around, [Defendant] started shooting.” Mr. Chambers
grabbed for the gun, and they “just started tussling.” Defendant then shot Mr. Chambers
two more times. Mr. Chambers pleaded with Defendant to stop shooting, telling him that
he had kids. The two men continued struggling, and Defendant shot Mr. Chambers in the
forearm. Mr. Chambers pushed Defendant away and ran down the street to a nearby house
where he asked the residents for help. Mr. Chambers then heard his truck engine. He
testified, “I hear my truck, like, skid off, and that’s when [Defendant] went around the
corner and then hit somebody.” Mr. Chambers sustained two gunshot wounds to his hand,
one to his forearm, one to his head behind his ear, and one to his shoulder. After
undergoing three surgeries to his hand, he had permanent injuries which interfered with his
                                            -2-
ability to work. Mr. Chambers denied that he saw Defendant’s gun and “lunged” for it.
He testified that he did not know Defendant had a gun until he turned around and Defendant
shot him.

       Defendant’s father, David Bell, testified that Defendant was raised in Columbia,
Tennessee, and he attended Spring Hill High School, where he received good grades and
graduated with honors in 2014. At the time of the incident, Defendant had just started his
final semester at the University of Tennessee, Chattanooga, (“UTC”) where he studied
finance. Mr. Bell testified that Defendant had never exhibited behavioral problems and
that he was “a great young man.” Mr. Bell and Defendant’s mother had been married for
almost 30 years. Defendant “grew up in a very stable home and went to church
regularly[.]” Defendant married his wife in 2016, and they had three children. As a result
of the shooting, Defendant was suspended from UTC and fired from his job at Regions
Bank. Since the incident, Defendant obtained his degree from Western Governors
University and found new employment.

        The gun Defendant used to shoot the victim was a .22 Ruger that had belonged to
his great-grandfather. Mr. Bell testified that Defendant and his wife lived in an historic
part of Chattanooga at the time of the incident. He testified, “[t]here had been some issues
in the neighborhood [ ] that made [Defendant]’s family feel unsafe[.]” Defendant told his
father that he had the gun outside because he had been doing yard work and felt unsafe in
the neighborhood. Defendant said that Mr. Chambers saw the gun, “a fight ensued, and
[Defendant] felt threatened.” After Mr. Chambers ran for help, Defendant “panicked” and
drove away in Mr. Chambers’ truck. He immediately returned, “and he lost control of the
truck and hit . . . the back of [his wife’s] car and she was there.” Defendant admitted to
Mr. Bell that he lied to police and told them that Mr. Chambers was driving the truck when
Defendant’s wife was struck. Mr. Bell testified that Defendant had no criminal history, no
history of mental health issues, and no history of substance abuse. Defendant sought
counselling after the incident.

        Defendant’s wife, Chesney Bell, testified that she met Defendant while they were
students at UTC. They were married in 2016. They had three children together. She
testified that her memory of the events of January 8, 2019, were “very blurry” because the
pain medication she received for her injuries “knocked a lot of [her] memory out of it.”
Ms. Bell’s injuries included a broken femur, two broken hips, “a little bit of internal
damage,” and she received skin grafts. Ms. Bell underwent seven surgeries for her injuries.
As a result of the incident, Ms. Bell had to close her at-home daycare business. Ms. Bell
testified that this event had been “the biggest nightmare” for her family, including her
physical recovery, their job losses, and damage to their reputations. She testified that
Defendant was not an aggressive person. She and Defendant had both attended counselling

                                           -3-
since the incident, and Defendant completed his college education and found new
employment “to provide for his family[.]”

        Defendant’s testimony regarding his background was substantially similar to his
father’s testimony. Regarding the day of the incident, Defendant testified that he had
planned to pressure wash his driveway. Because there had been a recent shooting in the
neighborhood, Defendant retrieved his .22 caliber Ruger from inside his house and placed
it on the passenger seat of his vehicle. Defendant testified that the gun was loaded with a
round in the chamber and the safety was engaged. Defendant then raked leaves from the
driveway. When he tried to move his vehicle, he discovered that the car battery was dead.
Defendant knocked on two neighbors’ doors, but they were not home. He became
“impatient” and “stood out in the street trying to flag someone to help [him].” Mr.
Chambers stopped and pulled his truck into the driveway facing Defendant’s car.
Defendant and Mr. Chambers “talked about the neighborhood,” and Mr. Chambers
“complimented” Defendant on the work he had done to his house. Mr. Chambers told
Defendant that he worked on cars and gave him his cellphone number. Defendant testified
that he and Mr. Chambers both had “pleasant” demeanors and they “got along fairly well.”

      Defendant testified about the shooting:

              [S]o after we stopped charging the car, Mr. Chambers was taking the
      cords off my car first, closed the hoods. And at this point, I had grabbed the
      pistol in my left hand, because I was going to go inside and put it up. Don’t
      leave it out in my car. Don’t want it to get stolen.

             At this point, Mr. Chambers, he was – he’d already put down my
      hood. He was pulling down the hood on his truck, and he turned around and
      saw the gun and he lunged. He grabbed ahold of the gun. I fired. I felt
      threatened. We fell to the ground. We fought. I ended up firing more. A
      struggle ensued.

        Defendant testified that he “was blindly shooting” at Mr. Chambers during the
struggle. Mr. Chambers then “ran off.” Defendant dropped the gun and felt like he “had
to get away.” Mr. Chambers’ truck engine was running, and the truck was blocking his car
in the driveway. Defendant testified that he “was having a panic attack” and he drove Mr.
Chambers’ truck around the block before he “had a moment of clarity” and realized he had
“to go back and fix this.” When he arrived back at his house, he lost control of the truck
and struck his wife. Defendant admitted that he lied to police when he told them that Mr.
Chambers was driving the truck that struck Ms. Bell. Defendant testified that he was “in
shock” and that he “didn’t want to be held responsible for it, so [he] blamed Mr. Chambers,
and that was wrong.” When asked on cross-examination whether Defendant considered
                                           -4-
waiting to retrieve the gun until after Mr. Chambers, a stranger, had left, Defendant
responded, “I did not. I was naive.” Defendant acknowledged that it “was a poor decision.”
When asked why Defendant thought Mr. Chambers “attacked” him, Defendant testified,
“He thought that I was trying to do some harm to him. He lunged for [the gun]. His weight
caused me to fall, to stumble, so we fell backwards onto the pavement.”

        After reading an “apology letter” that he wrote to the victim, Defendant presented
“letters in support” from his family and friends. A presentence report was admitted into
evidence. The report contained a risk and needs assessment, which concluded that
Defendant had a low risk of reoffending. Prior to the judicial diversion hearing, Defendant
had paid full restitution to Mr. Chambers for the damage to his truck.


                         Trial Court’s Order Denying Diversion

        In a written order, the trial court denied Defendant’s request for judicial diversion.
The trial court considered Defendant’s amenability to correction and found that the results
of the risk and needs assessment, Defendant’s payment of restitution, his letter expressing
remorse, his decision to seek counselling after the incident, and his completion of college
and continued employment weighed in favor of diversion. The court found, however, that
Defendant’s credibility was questionable and that Defendant’s “insistence on the accuracy
of his version of the pre-shooting events may reflect an unwillingness to fully accept
responsibility for his actions,” which negatively impacted Defendant’s amenability to
correction and “mitigate[ed] the previously mentioned facts found to be favorable to
[d]iversion.”

        The court noted that, other than a speeding ticket, Defendant did not have a criminal
record. The court considered Defendant’s lack of a criminal record, his education,
employment history, marriage, and social history and weighed those factors in favor of
diversion. Considering Defendant’s physical and mental health, the court noted
Defendant’s testimony that he suffered a panic attack during the incident and found that it
“provide[d] some explanation” for Defendant’s behavior. The court concluded, however,
that “the extreme nature of [Defendant’s] behavior . . . reflect[ed] a condition that can be
dangerous to both others and the Defendant and as such does not weigh in favor of
[d]iversion.”

        Considering the need for deterrence, the trial court found that no evidence had been
offered regarding “how the granting or denial of [d]iversion would impact the community
at large.” The court noted, however, that the victim was acting as a “good Samaritan” and
“public policy encourages such behavior and those who offer assistance to others should

                                            -5-
be protected.” The court also noted that Defendant’s held a position of public trust through
his employment.

        In considering the interests of Defendant and the public, the trial court stated that it
had “devoted much consideration to the impact of a felony conviction on the Defendant’s
future employment opportunities[,]” noting that Defendant had had “an excellent
employment history[.]” The court also noted the negative impact Defendant’s actions had
on the victim’s future employment opportunities in that his injuries affected his ability to
perform the work he had always done. The trial court did not give weight to these factors
or state how they impacted its decision to deny diversion.

       The trial court found the circumstances of the offense to be “strange” and “the
degree of recklessness exhibited by the Defendant and the resulting consequences to be
extraordinary.” The court stated:

              The circumstances of the offense involving extreme recklessness
       exhibited by the Defendant, life threatening violence and other uncharged
       criminal acts, resulting consequences of serious physical injury to two people
       and dishonesty toward an investigating law enforcement agency,
       jeopardizing the liberty of Mr. Chambers, outweigh the other [d]iversion
       factors and necessitate the memorialization of these events via a criminal
       conviction.

       Defendant timely appeals the trial court’s denial of judicial diversion.


                                           Analysis

       Defendant contends that the trial court abused its discretion by denying judicial
diversion. Defendant asserts that his “conduct on January 8, 2019, was a total aberration
from his otherwise peaceful, law-abiding lifestyle”; that the trial court failed to properly
weigh and consider the applicable factors; and that the trial court “improperly based its
decision on a perceived need for potential future employers to know that [Defendant] has
a criminal conviction.” The State responds that the trial court properly denied Defendant’s
request for diversion.

       Upon a finding of guilt, the trial court may defer further proceedings and place a
qualified defendant on probation without entering a judgment of conviction. T.C.A. § 40-
35-313(a)(1)(A) (2020). Once a defendant who is placed on diversion successfully
completes probation, the charge will be dismissed. T.C.A. § 40-35-313(a)(2) (2020). A
“qualified defendant” is a defendant who is found guilty or pleads guilty or nolo contendere
                                             -6-
to a Class C, D, or E felony; is not seeking deferral for an offense committed by an elected
official; is not seeking deferral for a sexual offense; has not been convicted of a felony or
a Class A misdemeanor previously and served a sentence of confinement; and has not been
granted judicial diversion or pretrial diversion previously. T.C.A. § 40-35-313(a)(1)(B)(i)
(2020). The decision whether to grant judicial diversion is left to the trial court’s discretion.
State v. King, 432 S.W.3d 316, 323 (Tenn. 2014). The defendant bears the burden of
proving that he or she is a suitable candidate for judicial diversion. State v. Faith Renea
Irwin Gibson, No. E2007-01990-CCA-R3-CD, 2009 WL 1034770, at *4 (Tenn. Crim.
App. Apr. 17, 2009) (citing State v. Curry, 988 S.W.2d 153, 157 (Tenn. 1999), no perm.
app. filed; State v. Baxter, 868 S.W.2d 679, 681 (Tenn. Crim. App. 1993)).

        In determining whether to grant a defendant judicial diversion, the trial court must
consider all of the following factors: (1) the defendant’s amenability to correction, (2) the
circumstances of the offense, (3) the defendant’s criminal record, (4) the defendant’s social
history, (5) the status of the defendant’s physical and mental health, (6) the deterrence value
to the defendant and others, and (7) whether judicial diversion will serve the interest of the
public as well as the defendant. State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn.
Crim. App. 1998) (citing State v. Parker, 932 S.W.2d 945, 958 (Tenn. Crim. App. 1996)).
The circumstances of an offense alone may support a denial of judicial diversion. State v.
Kyte, 874 S.W.2d 631, 634 (Tenn. Crim. App. 1993). Where the circumstances of the
offense are “especially violent, horrifying, shocking, reprehensible, offensive or otherwise
of an excessive or exaggerated degree,” and outweigh the other diversion factors, the trial
court may base its denial on this factor alone. State v. Trotter, 201 S.W.3d 651, 654-55
(Tenn. 2006).

        We review a trial court’s decision regarding judicial diversion under the same
standard set forth in State v. Bise, 380 S.W.3d 682 (Tenn. 2012). King, 432 S.W.3d at 324.
If the trial court considers the Parker and Electroplating factors, specifically identifies the
relevant factors, and places on the record its reasoning for granting or denying judicial
diversion, then “the appellate court must apply a presumption of reasonableness and uphold
the grant or denial so long as there is any substantial evidence to support the trial court’s
decision.” Id. at 327. The trial court need not recite all the Parker and Electroplating
factors when justifying its decision on the record in order to be granted a presumption of
reasonableness. Id. However, the record should reflect that the trial court considered the
factors when rendering its decision and that it identified the relevant factors applicable to
the case. Id. Once the trial court identifies the relevant factors, it may proceed solely on
those. Id.

        Here, the trial court clearly considered the Parker and Electroplating factors,
identified the relevant factors it applied to support its decision to deny Defendant’s request

                                              -7-
for judicial diversion, and expressly explained its reasoning. Thus, the trial court’s decision
is entitled to a presumption of reasonableness.

       After considering all of the relevant factors, the trial court assigned great weight to
the circumstances of the offense, noting the “extreme recklessness exhibited by the
Defendant” and the “extraordinary” consequences that resulted from his actions. The trial
court weighed Defendant’s lack of a criminal history and his social history in favor of
diversion. Although the court did not expressly state whether Defendant’s amenability to
correction, the need for deterrence, or the interests of the public and Defendant weighed in
favor or against diversion, the court considered these factors and made factual findings
relevant to the factors. For instance, the trial court found that Defendant’s “insistence on
the accuracy of his version of the pre-shooting events” indicating that Defendant had not
taken full responsibility for his actions, which could negatively impact his amenability to
correction. Regarding deterrence, the trial court noted that the victim was acting as a “good
Samaritan” and concluded that “those who offer assistance to others should be protected.”

       Defendant takes issue with the trial court’s determination that Defendant’s future
employers should be able to make “an informed decision” about whether to employ or
promote Defendant in considering the interests of Defendant and the public. Defendant
also argues that the record does not support the trial court’s finding that Defendant’s mental
and physical health weighed against diversion. The trial court cited Defendant’s
explanation for his behavior that he had suffered a panic attack when he stole Mr.
Chambers’ truck and fled the scene. Regardless of whether the trial court’s reliance on
those factors was misplaced, the court explicitly found that the “extreme recklessness” of
Defendant’s actions outweighed the other applicable factors, concluding that the
circumstances of the offense weighed heavily against the grant of diversion.

       The evidence showed that Defendant flagged down Mr. Chambers who then, acting
as a “good Samaritan”, stopped to help Defendant jumpstart his car. Armed with a weapon,
Defendant shot “blindly” at Mr. Chambers, causing four gunshot wounds and permanent
injuries. As Mr. Chambers ran away, Defendant stole Mr. Chambers’ truck, drove around
the block and sped back to his house, where he lost control of the vehicle and struck his
wife, causing her severe injuries. Defendant then lied to police about the incident, telling
them that Mr. Chambers was driving the truck and struck Ms. Bell. Although Defendant
expressed remorse, the evidence supports the trial court’s conclusion that the circumstances
of the offense were “shocking” and Defendant’s behavior was extreme and especially
reckless.

        Upon review, we conclude that there is substantial evidence in the record to support
the trial court’s denial of judicial diversion. The trial court did not abuse its discretion.
Defendant is not entitled to relief.
                                             -8-
                              CONCLUSION

Based on the foregoing reasons, we affirm the judgment of the trial court.




                                      ____________________________________
                                      TIMOTHY L. EASTER, JUDGE




                                    -9-